DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 02/14/2022 is acknowledged.
Claims 10-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim.
	Claim status
The examiner acknowledged the amendment made to the claims on 12/30/2019.
Claims 1-21 are pending. Claims 1-9 are presented previously. Claims 10-21 are withdrawn in response to the restriction requirement. Claims 1-9 are hereby examined on the merits.
Claim Objections
Claim 7 is objected to because of the following informalities:  “the rice protein” should read “the rice protein hydrolysate”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein at least 30% of the rice protein hydrolysate peptides are less than 1000 Da., and no more than 30% of the rice protein hydrolysate peptides are greater than 3000 Da”. There is insufficient antecedent basis for the limitation “the rice protein hydrolysate peptides”. It is further unclear what “at least 30% of the rice protein hydrolysate peptides are less than 1000 Da” or “no more than 30% of the rice protein hydrolysate peptides are greater than 3000 Da” is referring to. For the purpose of examination, “at least 30% of the rice protein hydrolysate peptides are less than 1000 Da” and “no more than 30% of the rice protein hydrolysate peptides are greater than 3000 Da” are interpreted to mean that at least 30% of the peptides of the rice protein hydrolysate have a molecular weight of less than 1000 Da, and  no more than 30% of the peptides of the rice protein hydrolysate have a molecular weight of greater than 3000 Da. Clarification is required.
Claims 2-9 ultimately depend from claim 1 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez US Patent Application Publication No. 2016/0345611 (hereinafter referred to as Gonzalez).
Regarding claims 1-8, Gonzalez teaches a nutritional composition such as an infant formula, a growing-up milk and formulae for adults, children or pediatric subjects, comprising a protein equivalent source which includes a rice protein hydrolysate having  a degree of hydrolysis (DH) of 10-35%, wherein rice protein hydrolysate has a MW distribution of <1000 Da 55-70% and > 3000 Da 2.5-5% [0007-0008; 0023; 0057-0064].
Gonzales further teaches that the nutritional composition comprises a protein (e.g., lactoferrin), a carbohydrate, a fat/lipid, vitamin A/retinol, vitamin C, vitamin E/tocopherol, a long chain polyunsaturated fatty acid/omega-3 fatty acid (e.g., DHA), a carotenoid (e.g., beta-carotene) as recited in claims 2-4, 6 and 8 [0007; 0011; 0023; 0077; 0086; 0110; 0121; 0132; 0029-0030].
The DH as disclosed by Gonzalez overlaps with the ranges recited in claims 1 and 7. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie
The preamble limitation that “for modulating or reducing inflammation in an individual in need thereof” is interpreted not to further limit the claim. It is the Examiner’ s position that the intended use recited in the present claims do not result in a structural difference between the presently claimed composition and the prior art composition and further that the composition of the prior art is capable of performing the intended uses. Given that Gonzalez teaches a nutritional composition comprising a rice protein hydrolysate the MW distribution of which reading on that recited in the claim, it is clear that the nutritional composition as disclosed by Gonzalez would be capable of performing the intended uses, i.e., for modulating or reducing inflammation in a subject.
Claim 5 further limits the curcuminoid of claim 4. Given that curcuminoid is in alternative form with a long chain polyunsaturated fatty acid and a carotenoid in claim 4 and Gonzalez teaches a long chain polyunsaturated fatty acid and a carotenoid, claim 5 is construed to be met by Gonzalez.
Regarding claim 9, Gonzalez teaches that the nutritional composition may comprise 10-30% rice protein hydrolysate by weight as the protein equivalent source ([0055; 0007]). Gonzales does not teach the amount of rice protein hydrolysate in per serving. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varied the amount of the rice protein hydrolysate in the nutritional composition such that the subject who intakes the composition is provided with sufficient amount of protein/peptides. As such, the amount of protein as recited in the claim is merely an obvious variant of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793